Exhibit No. 10.32
January 8, 2010
PERSONAL & CONFIDENTIAL
Frank J. Ready
AFP Americas
Subject: 2010 Compensation
Dear Frank:
The Management Development and Compensation Committee approved the following
compensation changes for you effective January 1, 2010.
Base Salary:
Your annualized base salary will increase 11% to $500,000.
Annual Incentive Target:
Your Management Achievement Plan target will increase from 70% to 75%, for an
annual target of $375,000.
Long-Term Incentive:
Your long-term incentive target will increase from 180% to 200%, for a target
award value of $1,000,000 starting with the February 2010 grant. In addition,
the Committee granted you a Restricted Stock Award. This award consists of
12,500 shares of time-based Restricted Stock of Armstrong World Industries, Inc.
and is made under the Company’s 2006 Long-Term Incentive Plan; the award will be
granted effective January 8, 2010.
Restrictions will lapse on this Restricted Stock Award on December 31, 2012. If
Armstrong makes cash dividend payments during this period, you will accrue an
amount equal to the dividend payment in a non-interest bearing account. You will
receive a cash payment for the accrued dividends when the restrictions lapse on
the underlying Restricted Stock Award.
Shares of AWI stock will be distributed to you when the restriction period
expires. The Company will use share tax withholding to satisfy your tax
obligations unless you decide to remit payment for all applicable taxes.
The Internal Revenue Code (Section 83(b)) provides the option to pay the federal
income tax now rather than when the restrictions lapse. You should consult with
your personal tax advisor on the merits and risks of making an 83(b) election.
You would forfeit unvested shares and accrued dividends in the event of
voluntary or involuntary resignation, retirement, or termination for willful,
deliberate, or gross misconduct. Shares automatically vest in the event of
long-term disability or death.
Cash Retention:
You will receive two cash retention payments for a total of $1,500,000. The
first payment of $1,000,000 will be made to you on January 1, 2012 and the
second payment of $500,000 will be made on January 1, 2013. The payments will
not be counted for purposes of benefit determination. If you are involuntarily
terminated for reasons other than unacceptable performance or misconduct prior
to the scheduled payment dates, you will receive the full retention payment.
However, if your employment with the Company ends prior to the payment date
because of your resignation or other voluntary termination, you will not receive
the payments.

 

 



--------------------------------------------------------------------------------



 



Frank, we are committed to retaining the key employees who are vital to the
successful future of our business. I hope this personalized recognition conveys
my appreciation for your many contributions and acknowledges your importance to
Armstrong.

            Sincerely,
      /s/ Michael D. Lockhart       Michael D. Lockhart      Chairman & CEO     

 

 